





SOMBRIO CAPITAL CORP.

11500 Harry Hines Blvd., Suite #3

Dallas, Texas 75229







April __, 2011




 [INSERT INVESTOR AND ADDRESS]







Ladies and Gentlemen:




Reference is made to the 12% Convertible Debenture (the “Debenture”), dated
February 8, 2011,issued by Sombrio Capital Corp, a Nevada corporation (the
“Company”) to [________] (the “Holder”). Capitalized terms used in this letter
but not otherwise defined herein shall have the meaning set forth in the
Debenture.  




By this letter, the Company and the Holder hereby agree to amend and restate in
its entirety Section 5(A)(iii) of the Debenture as follows:  




iii.  Increase in Authorized Common Shares and Forward Split.  The Company fails
to file a certificate of amendment with the State of Nevada within ninety (90)
days from the date hereof to increase the Company’s authorized Common Stock to
at least 500 million and if Company fails to effectuate a dividend or forward
split increasing the Company’s issued and outstanding common shares by 20 to 1
(the “Forward Split”) within ninety (90) days from the date hereof.  




Except as modified by this letter, the Debenture shall remain unchanged and
shall continue in full force and effect.  The Debenture, and this letter
together contain the entire understanding of the parties with respect to the
subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters.














Sincerely,

SOMBRIO CAPITAL CORP.




By:

Name:

David Bleeden

Title:

Chief Executive Officer

Agreed to, acknowledged and accepted:




[INVESTOR]







By:       

Name:    

Title:



